      Case 4:19-cv-02595 Document 15 Filed on 11/20/19 in TXSD Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

     MARIANELA MENA,                            §
                                                §
                  Plaintiff,                    §
          v.                                    §
                                                §
     AON RISK SERVICES SOUTHWEST                §     Civil Action No.: 4:19-cv-02595
     INC., AON SERVICE                          §
     CORPORATION, AON PLC, AND                  §
     BRUCE JEFFERIS,                            §
                                                §
                  Defendants.                   §

        JOINT DISCOVERY/ CASE MANAGEMENT PLAN UNDER RULE 26(f)
                   FEDERAL RULES OF CIVIL PROCEDURE

1.     State when the parties conferred as required by Rule 26(f), and identify the counsel
       who conferred.

       The parties (as described below) conferred by e-mail and telephone on November 14, 2019.

       Fred Hagans and Kendall Montgomery on behalf of Plaintiff.

       Nehal S. Anand and Nathan Prihoda on behalf of Defendants Aon Risk Services Southwest,
       Inc., Aon Service Corporation (“Aon Defendants”), and Bruce Jefferis.

       Defendant Aon plc has not yet been served with process in this case, nor has it filed an
       answer in this case.

       Accordingly, all references below to “Defendants” apply only to Defendants Aon Risk
       Services Southwest, Inc., Aon Service Corporation, and Bruce Jefferis. Further, all
       references to “Parties” apply only to Plaintiff and Defendants Aon Risk Services
       Southwest, Inc., Aon Service Corporation, and Bruce Jefferis.

       The parties are working through information and seeking to reach an agreement whereby
       the parties can agree that Aon plc is not a necessary party to this proceeding.

2.     List the cases related to this one that are pending in any state or federal court with the
       case number and court.

       There are no related cases that are pending.



                                                1
     Case 4:19-cv-02595 Document 15 Filed on 11/20/19 in TXSD Page 2 of 8



3.    Specify the allegation of federal jurisdiction.

      This Court has jurisdiction pursuant to 28 U.S.C. §1331 and pursuant to 28 U.S.C. §1367.

4.    Name the parties who disagree and the reasons.

      None.

5.    List anticipated additional parties that should be included, when they can be added,
      and by whom they are wanted.

      The parties do not anticipate additional parties, and the parties on working on resolution of
      the issue as to whether or not Aon plc, a named but unserved party, can be dismissed from
      the case

6.    List anticipated interventions.

      The parties do not anticipate interventions.

7.    Describe class-action issues.

      There are no class-action issues.

8.    State whether each party represents that it has made the initial disclosures required
      by Rule 26(a). If not, describe the arrangements that have been made to complete the
      disclosures.

      The parties will exchange Initial Disclosures by December 13, 2019.

9.    Describe the proposed agreed discovery plan, including:

       A. Responses to all the matters raised in Rule 26(f).

              (1)    What changes should be made in the timing, form, or requirement for
                     disclosures under Rule 26(a), including a statement as to when
                     disclosures under Rule 26(a)(1) were made or will be made.

                     The parties agree to exchange initial disclosures on or before December 13,
                     2019.

              (2)    The subjects on which discovery may be needed, when discovery should
                     be completed, and whether discovery should be conducted in phases or
                     be limited to or focused upon particular issues.

                     The parties agree that discovery will be necessary on all issues related to
                     liability and damages. The parties do not believe that discovery should be



                                               2
Case 4:19-cv-02595 Document 15 Filed on 11/20/19 in TXSD Page 3 of 8



             conducted in phases or be limited to or focused upon particular issues. The
             parties propose a discovery deadline of October 23, 2020.

       (3)   Any issues relating to disclosure or discovery of electronically stored
             information, including the form or forms in which it should be
             produced.

             The parties have discussed issues related to discovery of electronically-
             stored information. To the extent that electronic information is relevant,
             available, or becomes necessary, the parties agree that any such production
             of documents is to be in a searchable text format with metadata load file to
             include file name, date created, date modified, identification of the to, from,
             cc and bcc recipients, subject, date, and time sent and date and time
             received, at a minimum. Spreadsheets will be produced in Native format.

       (4)   Any issues relating to claims of privilege or of protection as trial-
             protection material, including—if the parties agree on a procedure to
             assert such claims after production—whether to ask the court to
             include their agreement in an order.

             The parties have discussed the possibility of entering into an agreed order
             pursuant to Federal Rule of Evidence 502(d). Defendants have submitted a
             draft to Plaintiff for consideration but Plaintiff does not believe one is
             necessary. Defendants may file an opposed motion for entry of same.

       (5)   What changes should be made in the limitations on discovery imposed
             under these rules or by local rule, and what other limitations should be
             imposed.

             The number of depositions Plaintiff will need to take in this case will exceed
             10. Plaintiff contends most persons with knowledge of relevant facts are
             employees of the Aon Defendants, and the number of employees involved
             in the issues relevant to this case exceeds 10. Further, Plaintiff contends
             third parties will need to be deposed regarding meetings and conversations
             with Defendants’ representatives that are at issue is this case. While
             Plaintiff does not know the number of depositions that will be required,
             Plaintiff anticipates the need for at least 15 depositions. Defendants do not
             consent, at this time, to allowing depositions in excess of 10, but the parties
             agree to confer about this topic when the need arises, and involve the Court
             if an agreement cannot be reached.

       (6)   Any other orders that should be entered by the court under Rule 26(c)
             or under Rule 16(b) and (c).

             In addition to the order provided in ¶ 10(A)(4) above, the parties may agree
             to a proposed protective order regarding confidential business and
             personnel documents and information for submission to the Court, if
             necessary.


                                       3
Case 4:19-cv-02595 Document 15 Filed on 11/20/19 in TXSD Page 4 of 8



  B. When and to whom the plaintiff anticipates it may send interrogatories.

      Plaintiff anticipates sending her first set of interrogatories to Defendants before the
      discovery deadline.

  C. When and to whom the defendant anticipates it may send interrogatories.

      Defendants anticipate sending interrogatories to Plaintiff before the discovery
      deadline.

  D. Of whom and by when the plaintiff anticipates taking oral depositions.

         1. Corporate representative(s) of each of Aon Risk Services Southwest, Inc.,
             Aon Service Corporation and, potentially, Aon Plc ;
         2. Defendant Bruce Jefferis, CEO of Aon Global Energy;
         3. Blake Koen, Senior VP, Aon Defendants;
         4. Joey Hayles, Crestwood Midstream Partners;
         5. Eli Sakellakis, Managing Director, Aon Defendants;
         6. Tracey Erwin, Managing Director, Aon Defendants;
         7. Janet Hollcroft, Senior Human Resources Manager, Aon Defendants;
         8. Thane Wyman, Resident Managing Director, Aon Defendants;
         9. Jim Pierce, JLT Specialty;
         10. Bill Helander, JLT Specialty;
         11. Susan Swails, Senior VP, Aon Defendants;
         12. Others as required by information revealed during discovery; and
         13. Expert(s) designated by Defendants.

  E. Of whom and by when the defendant anticipates taking oral depositions.

      Defendants request to take Plaintiff’s deposition first, before other oral depositions
      in this case are taken, and anticipates timely doing so following the receipt of
      Plaintiff’s responses to Defendants’ first requests for written discovery and the
      receipt of appropriate third party records. On November 10, 2019, Defendant
      requested dates for Plaintiff’s deposition, and this was the first request for
      depositions made in this matter. Because Defendant asked first, and because
      Plaintiff is the party seeking affirmative relief, Defendant believes it is reasonable to
      depose Plaintiff first. Defendants then anticipate taking the depositions of any other
      third-party fact witnesses prior to the discovery deadline.

      Plaintiff does not agree to this request at this time. Plaintiff will work with
      Defendants on a mutually agreeable plan for discovery, including the scheduling of
      depositions. However, making the deposition of plaintiff as a condition precedent
      to Plaintiff taking any other depositions is not a reasonable request and seeks to
      impose Defendants’ strategic choices on when and how it proceeds to prevent
      Plaintiff’s counsel from preparing its case as it deems appropriate




                                          4
      Case 4:19-cv-02595 Document 15 Filed on 11/20/19 in TXSD Page 5 of 8



        F. When the plaintiff (or the party with the burden of proof on an issue) will be
           able to designate experts and provide the reports required by Rule 26(a)(2)(B),
           and when the opposing party will be able to designate responsive experts and
           provide their reports.

             Plaintiff will designate experts and provide reports by August 3, 2020.

             Defendants will designate experts and provide reports by September 7, 2020.

        G. List expert depositions the plaintiff (or the party with the burden of proof on an
           issue) anticipates taking and their anticipated completion date. See Rule
           26(a)(2)(B) (expert report).

              Plaintiff anticipates completing any applicable expert witness depositions prior to
              the discovery deadline.


        H. List expert depositions the opposing party anticipates taking and their
           anticipated completion date. See Rule 26(a)(2)(B) (expert report).

              Defendants anticipate completing any applicable expert witness depositions prior
              to the discovery deadline.

10.    If the parties are not agreed on a part of the discovery plan, describe the separate views
       and proposals of each party.

       The parties are in agreement with the discovery plan to the extent set forth herein.

11.    Specify the discovery beyond initial disclosures that has been undertaken to date.

       No discovery has been undertaken to date.

12.    State the date the planned discovery can be reasonably completed.

       October 23, 2020

13.    Describe the possibilities for a prompt settlement or resolution of the case that were
       discussed in your Rule 26(f) meeting.

       The parties participated in pre-suit mediations which were not successful. However, the
       parties anticipate engaging in periodic discussions regarding the possibility of negotiating
       a settlement between counsel and/or participating in another mediation during the
       discovery process.


14.    Describe what each party has done or agreed to do to bring about a prompt resolution.



                                                5
      Case 4:19-cv-02595 Document 15 Filed on 11/20/19 in TXSD Page 6 of 8



       The parties anticipate engaging in periodic discussions regarding the possibility of
       negotiating a settlement between counsel and/or participating in mediation.

15.    From the attorneys discussion with the client, state the alternative dispute resolution
       techniques that are reasonably suitable, and state when such a technique may be
       effectively used in this case.

       If the parties are unable to resolve this case between counsel, mediation may be effective.

16.    Magistrate judges may now hear jury and non-jury trials. Indicate the parties joint
       position on a trial before a magistrate judge.

       The Parties do not consent to a trial before a magistrate judge.

17.    State whether a jury demand has been made and if was made on time.

       Plaintiff made a timely jury demand on or around July 17, 2019.

18.    Specify the number of hours it will take to present the evidence in this case.

       At this early stage, Plaintiff estimates that her case can be presented in 25 hours or less,
       and Defendants estimate that they will require 25 hours or less to present evidence in this
       case.

19.    List pending motions that could be ruled on at the initial pretrial and scheduling
       conference.

       None are anticipated.

20.    List other motions pending.

       None.

21.    Indicate other matters peculiar to this case, including discovery, that deserve the
       special attention of the court at the conference.

       None are identified at this time.


22.    List the names, bar numbers, addresses and telephone numbers of all counsel.

       Attorneys for Plaintiff:

       Fred Hagans
       State Bar No. 08685500
       S.D. Tex. ID No. 2457
       Kendall C. Montgomery


                                                6
     Case 4:19-cv-02595 Document 15 Filed on 11/20/19 in TXSD Page 7 of 8



      State Bar No. 14293900
      S.D. Tex. ID No. 420
      HAGANS MONTGOMERY HAGANS
      3200 Travis, Fourth Floor
      Houston, Texas 77006
      Telephone: 713.222.2700
      Facsimile: 713.547.4950

      Keith Taunton
      State Bar No. 19681100
      S.D. Tex. ID No. 5372
      TAUNTON, SNYDER & PARISH
      580 Westlake Park Boulevard, Suite 1120
      Houston, Texas 77079
      Telephone: 713.961.5800
      Facsimile: 713.993.2308

      Vincent L. Marable, III
      PAUL WEBB, P.C.
      State Bar No. 12961600
      S.D. Tex. ID No. 10385
      Telephone: 979.532.5331
      Facsimile: 979.532.2902

      Attorneys for Defendants Aon Risk Services Southwest, Inc., Aon Service
      Corporation, and Bruce Jefferis

      Nehal S. Anand
      State Bar No. 24070600
      S.D.Tex. ID No. 1061200
      Kerry E. Notestine
      State Bar No. 15116950
      S.D. Tex. ID No. 2423
      Nathan Prihoda
      State Bar No. 24068070
      S.D. Tex. ID No. 2720481
      LITTLER MENDELSON, P.C.
      1301 McKinney, Suite 1900
      Houston, Texas 77010
      Telephone: 713.951.9400
      Facsimile: 713.951.9212



      /s/Fred Hagans                                   11/20/2019
Counsel for Plaintiff                           Date
Marianela Mena


                                           7
     Case 4:19-cv-02595 Document 15 Filed on 11/20/19 in TXSD Page 8 of 8




       /s/ Nehal Anand                           11/20/2019
Counsel for Defendants                    Date
Aon Risk Services Southwest, Inc.,
Aon Service Corporation, and
Bruce Jefferis




                                      8
